DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant is thanked for providing line numbers to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 8, 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regard to claim 1, the recitation, “a freezing process” (line 15) in concert with the recitation concerning determining if external air is drawn into the freezer includes the 
The recitation, “automatically adjusting 
(i) the heat transfer at the food product responsive to the scanning with the laser and the sensing with the first infrared temperature 20sensor to calculate production rate and heat load of the food product entering the freezing process at the inlet, and 
(ii) the temperature of the food product at the outlet upon checking the heat transfer at the food product resulting from the freezing process, for determining whether the providing the cryogenic substance results in the food 25product being at a select temperature sensed by the second infraredPage 2 of 5Application No. 15/012,883Attorney Docket No. P15A022 temperature sensor at the outlet of the cryogenic freezer; and 
continuing the automatically adjusting the heat transfer in real time at the food product to the select temperature,” (lines 18-26) introduces new matter since there is no support in the original disclosure for automatically adjusting the temperature of the food product at the outlet “upon checking the heat transfer rate at the food product” as claimed.  The disclosure only supports the previously recited “sensing” with a second infrared temperature sensor at an outlet of the cryogenic freezer and there is no support for a further operation of “checking the heat transfer at the food product resulting from the freezing process”.  Further, there is no separate freezing process that is separate from the heat transfer at the food product previously recited.  
Further, there is no disclosure of automatically adjusting that performs a calculation of production rate and heat load.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “being drawn into a freezing process in the cryogenic freezer” (lines 15-16) is indefinite since there is no way to know what must be freezing.  Is this freezing of air or of the food product? What constitutes being drawing into a freezing process?  There is no way to discern.  For examination the oxygen sensing determines if air external to the cryogenic freezer has been drawn into the cryogenic freezer.
	The recitation, “automatically adjusting 
(i) the heat transfer at the food product responsive to the scanning with the laser and the sensing with the first infrared temperature 20sensor to calculate production rate and heat load of the food product entering the freezing process at the inlet, and 
(ii) the temperature of the food product at the outlet upon checking the heat transfer at the food product resulting from the freezing process, for determining whether the providing the cryogenic substance results in the food 25product being at a select temperature sensed by the second infraredPage 2 of 5Application No. 15/012,883Attorney Docket No. P15A022 temperature sensor at the outlet of the cryogenic freezer; and 

First, the recitation is indefinite since the recitation introduces new matter as explained above and it is unclear what steps are required by the recitation.
Also, it is unclear what the delineation of (i) and (ii) requires.  Especially since the adjusting the heat transfer at the food product will inherently adjust the temperature of the food product at the outlet, and therefore, the recitations appear to be redundant to one another.
Further, it is unclear what is “for determining whether the providing” is referencing. That is, what is “for determining whether”?  
Further, since the step of automatically adjusting requires operations to occur in time as the food is cooled, it is unclear what is further required by the continuing recitation, since the automatically adjusting recited already requires the steps to occur in time.  There is no way to determine what operation is required by the continuing recitation that is not merely performing the automatic adjustment recitation.  Further, it is not clear how long the continuing must occur to be considered “continuing” or what delineates the continuing and how that is any different from merely performing the steps of the automatic adjustment recitation and therefore it is unclear when one is performed versus the other.
Further, the recitation is indefinite since there is no disclosure of automatically adjusting that performs a calculation of production rate and heat load and there is no way of discerning how adjusting the heat transfer at the food product calculates a production rate or heat load.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over McDilda (US 5664485) in view of any one of Muscato (US 2006/0070393), Hocker (US 2014/0220193) and further in view of Viard (US 6094924).  See 112 rejections.
	In regard to claims 1, 8, McDilda teaches a method for providing and adjusting heat transfer (see cooling with liquid) to a food product (dough and/or filling; column 3) in a cryogenic freezer (50), comprising: 
sensing a temperature of the food product (dough, filling) having known thermal properties with a first infrared temperature sensor (column 5, line 10-15; 62) at an inlet (see near 62) and a second infrared temperature (60) at an outlet (see near 60) of the cryogenic freezer (50); 

automatically adjusting (via controller 51; column 6, line 8-10; column 7, line 60-column 8, line 5, 15-20) the heat transfer to the food product and the temperature of the food product at the outlet by considering the sensing with the first infrared temperature sensor (62) for the purpose of bringing the food product (dough / filling) to a select temperature (column 7, line 60-column 8, line 5, 15-20).
Further, note that the food product (dough / filling) leaves the outlet (near 60) of the cryogenic freezer (50).
McDilda does not explicitly teach scanning the food product with a laser at the inlet of the cryogenic freezer (50) and calculating production rate and heat load of the food product and automatically adjusting the heat transfer to the food product to be responsive to the scanning by the laser.  
However, it is well known to scan an outer surface of food products with a laser.
Muscato teaches scanning a food product (“food product” - para. 16; “product” -para. 41) with a laser (para. 41 - “laser”) at an inlet (see left side of figure 1) of a cryogenic freezer (10) and calculating a production rate (para. 41 - see throughput of product “volume/ weight”) and thus determines how much cooling is required (“estimating the product heat load” - para. 41) and automatically adjusts the heat transfer to the food product responsive to the scanning by the laser.  Further, Muscato teaches continuing to make automatic adjustment of the freezer since the control system of Muscato continues to senses the amount of the food product (see that the laser operates over time and captures changes in the volume and weight of the food 
Alternatively to Muscato, Hocker teaches scanning a food product (para. 39 - “food products 14”) with a laser (82 - para 46) at an inlet (para. 29 - “upstream from the thermal processing station 12”) of a cryogenic freezer (para. 3 - “freezer”) and using the information garnered about the physical characteristics of the food product and the thermal characteristics of the food product to determine the need to “adjust and or control the operation of the thermal processing station” (para. 41).  Further, Hocker teaches continuing to make automatic adjustment of the thermal station since the control system of Hocker continues to senses the condition of the food products and the amount of the food product (para. 41 - the information from the scanners as well as the temperature measurement station may be utilized) and continuing such automatic control so as to provide the appropriate thermal operation for the food products over time so as to react to changes in the food product.
Therefore it would have been obvious to a person of ordinary skill in the art to modify McDilda with a laser to scan the food product at the inlet of the freezer and to program the controlling computer to use both the temperature sensing information of the food product and scanning information of the size and volume of the food product from the laser to adjust the amount of cryogenic coolant injected into the freezer (50) of McDilda for the purpose of providing effective and sufficient cooling for the food product at hand and over time and to provide efficient use of the coolant automatically and over time as the food product amount and conditions change.

Lastly, supposing any allegation contrary to the above concerning the infrared temperature sensors, official notice is taken that infrared temperature sensors employ known thermal properties of the sensed objects to determine a temperature of the objects.  Therefore it would have been obvious to a person of ordinary skill in the art to operate the infrared temperature sensors with such information to determine the temperature of the food products accurately.
In regard to claim 2, McDilda teaches additional sensing (63) of a temperature of an atmosphere in the cryogenic freezer (50) to which the food product is exposed (see 63; column 6, line 36).
In regard to claim 4, McDilda teaches additional sensing of an atmosphere (temperature thereof - see 63) in the freezer (50) for the automatically adjusting of the heat transfer (column 5, line 45-57).  McDilda does not appear to explicitly teach a fan circulation assembly in the freezer for automatically adjusting the heat transfer.  However, either one of Muscato (see fan 24; para. 30, 42 - used to aide heat transfer in freezer) and McCormick (see fan 46; para. 47, 52 - used to assist heat transfer in freezer) teach a fan circulation assembly in the freezer for the automatic adjusting of the 
In regard to claim 9, McDilda, as modified, teaches adjusting conveying of food product through the freezer (50) to control the heat transfer to the food (column 7, line 25-30) for the automatically adjusting of the heat transfer; further as already described above the cryogen is provided to the food and the amount of cryogen injected into the freezer is controlled by the controller (51) to automatically provide and achieve the desired cooling of the food (see above, and column 7) for the automatically adjusting of the heat transfer.
Response to Arguments
Applicant's arguments filed 4/21/21 have been fully considered and are that the prior art does not teach the amended limitations.  These arguments are not persuasive and the applicant is directed to the detailed rejection above which shows how the prior art meets the claim limitations as best understood. 
	The allegation of the applicant (page 11) that “McDilda does not disclose and is not concerned with heat transfer at the filling 40”.
	In response, this allegation is false.  Heat transfer at the food product is without question met by cooling of the food product in McDilda, therefore the allegation is unpersuasive.
	The allegation (page 11) is that “McDilda is not concerned with the amount and size of the food product”.

	The allegation (page 12) is that “Viard is not concerned with oxygen content in a tunnel that is identical to the tunnel of McDilda. 
	In response, it is noted that there are no claimed features of the freezer that distinguish the claimed freezer from the freezers of McDilda and Viard and therefore whatever differences may allegedly exist between the freezers of these references is not relevant to the claimed scope.  Further, the allegation is unpersuasive as there is nothing in the law that requires that the secondary reference must teach all of the same features as the primary reference in order for the secondary reference to provide proper evidence in a prima facie case of obviousness.  Further, Viard shows that providing oxygen detection (28) aides in preventing ice and frost in the freezer and reduces “excessive consumption of cryogenic fluid” caused by having to heat external air (column 1, line 25-35).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
June 29, 2021